Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 01/12/2022.

Election/Restrictions
	Applicant has elected with traverse in the Reply filed on 01/12/2022 the following species: 
	A. the transgenic mouse has been immunized with a nucleic acid encoding said antigen (claim 4)
	B. the method without the steps using amplifying nucleic acids encoding antibody heavy chain variable regions obtained in step b) (claim 2)
	C. the method with the steps using subjecting a sample of said cultured host cells of step g) to at least one functional assay to confirm binding to said antigen, and selecting at least one cell that produces an antibody which binds said antigen (claim 3)

	Applicant argues that the species are optional and not essential features of the claimed invention.  This is not found persuasive because the different method steps are distinct, and would require separate searches in both the patent and non-patent databases as described in the Restriction/Election requirement of 11/12/2021.  In addition, species selection only serves as a starting point for examination.  That is if the selected species is allowable, then the examination of the next species in the list will be conducted.  Accordingly, the nonelected species are withdrawn from each corresponding claim.
The Election Requirements are thus deemed proper and are made FINAL.
Claims 1-7 are pending.
2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the Reply filed on 01/12/2022.
Claims 1 and 3-7 are under examination in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

	Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Houtzager et al. (12/30/2009) PCT Patent Application Publication WO 2009/157771 A2 cited in the 05/10/2021 IDS (hereinafter known as "Houtzager") in view of Burnie et al. (06/23/2003) PCT Patent Application Publication WO 03/052416 A2 cited in the 05/10/2021 IDS (hereinafter known as "Burnie"). 
	With regards to claims 1a)-c), 1e)-g), 3-4, 6a)-c) and 7, Houtzager teaches:
	a) as in claims 1a)-c), 1e)-g), 3-4, 6a)-c) and 7, a method for producing a population of antibodies which bind to an antigen, said method comprising: a) providing a population of B cells from a transgenic mouse immunized with said antigen; wherein said transgenic mouse expresses a rearranged human antibody light chain variable region (VL) from a VL nucleic acid, wherein said transgenic mouse expresses a human antibody heavy chain variable region (VH) repertoire from a repertoire of VH nucleic acids, said B cell population expressing a repertoire of VHs and a limited immunoglobulin light chain variable (VL) region repertoire, b) obtaining the nucleic acids encoding antibody heavy chain variable (VH) regions from said population of B cells, c) obtaining nucleotide sequences of the obtained nucleic acids of step b), e) providing host cells, wherein each host cell comprises at least one vector comprising a nucleotide sequence encoding at least one VH region, wherein each said host cell expresses the single rearranged human VL nucleic acid of step a) and said at least one VH region, f) culturing said host cells from step e and allowing for expression of said VL and VH regions, and g) obtaining said population of antibodies from the cultured host cells of step f) which bind said antigen; further 
Houtzager does not explicitly teach:

	With regards to claims 1d)-e) and 6d)-e), Burnie teaches:
	a) as in claims 1d)-e) and 6d)-e), determining the frequency of nucleotide sequences which encode VH regions; selecting a nucleotide sequence encoding at least one VH region selected from those determined; selecting nucleic acids encoding VH regions comprising frequently occurring HCDR3 amino acid sequences, for example a method for identifying CDR3 region of antibodies specific for an antigen against which an animal (mouse, human) has been vaccinated, wherein (i) B cell are isolated and CDR3 region(s) of the VH and/or VL of said B cells are sequences and (ii) determining the frequency of the CDR3 region(s) and identify those sequences occurring at a frequency of at least 1% in the set of sequences determined at step (i) (see page 4 lines 7 to 25); the steps of identification and sequencing of B cells producing antibodies and the analysis of the resulting data are described (see page 22 line 21 to page 23 line 2); determining the frequency of recurring CDRs results in establishing CDR - dominance in the immunoglobulin repertoire (see page 28 line 14 to page 29 line 3); therapeutic recombinant antibodies are constructed and produced from dominant antibody sequences (see page 29 lines 6 to 25).  (See also page 23 line 4 to page 28 line 12, page 29 line 6 to page 32 line 10 and pages 33 to 37.)
	One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  Houtzager is directed towards methods for antibody prima facie obvious to one of ordinary skill in the art at the time the invention was made.

	Claims 1 and 3-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Houtzager et al. (12/30/2009) PCT Patent Application Publication WO 2009/157771 A2 cited in the 05/10/2021 IDS (hereinafter known as "Houtzager") in view of Burnie et al. (06/23/2003) PCT Patent Application Publication WO 03/052416 A2 cited in the 05/10/2021 IDS (hereinafter known as "Burnie") and Hoogenboom et al. (12/09/2004) PCT Patent Application Publication WO 2004/106375 A1 cited in the 05/10/2021 IDS (hereinafter known as "Hoogenboom"). 
	The limitations of claims 1, 3-4 and 6-7, and the corresponding teachings in Houtzager and Burnie are presented above, and are hereby incorporated into the instant rejection.
Houtzager does not explicitly teach:
	a) as in claim 5, bispecific antibodies.
	With regards to claim 5, Hoogenboom teaches:

	One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  Houtzager is directed towards methods for antibody producing non-human mammals following vaccination.  Burnie is directed towards methods for identifying candidate sequences for an antibody specific against an antigen produced against a vaccine.  Hoogenboom is directed towards bispecific antibodies.  Hoogenboom teaches the advantages of bispecific antibodies as a human therapeutic is that the single composition reduces the risk of viral contamination when two compositions are mixed together to combine two prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 3-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent Number 9145588.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a method for producing a population of 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9145588.

Claims 1 and 3-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent Number 9908946.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a method for producing a population of 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9908946.

Claims 1 and 3-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent Number 10647781.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a method for producing a population of antibodies which bind to an antigen, said method comprising: a) providing a population of B cells from a transgenic mouse immunized with said antigen; wherein said transgenic mouse expresses a rearranged human antibody light chain variable region (VL) from a VL nucleic acid, wherein said transgenic mouse expresses a human antibody heavy chain variable region (VH) 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10647781.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639